 1

 2

 3

 4

 5

 6

 7

 8                       IN THE UNITED STATES DISTRICT COURT

 9                     FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11 TOMA VAGLARSKI,                            CASE NO. 2:15-CV-01987-MCE-KJN

12                 Plaintiff-Petitioner,
                                              ORDER CONTINUING STATUS HEARING
13                       v.

14 LORETTA LYNCH, ET AL.,

15                 Defendants-Respondents.

16

17        Upon the joint request of the parties, and good cause appearing, IT IS HEREBY

18 ORDERED that the status hearing scheduled for September 12, 2019, is continued to

19 October 24, 2019, at 10:00 a.m.

20        IT IS SO ORDERED.

21 Dated: September 15, 2019

22

23

24

25

26
27

28

                                              1
30
